Citation Nr: 0722922	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-36 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (V) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for status post 
amputation of the right second toe.  

2.  Entitlement to service connection for status post 
amputation of the left great toe.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for status post amputation 
of the left great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1966 to August 
1969 and from August 1978 to April 1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 and March 2004 
decisions by the RO which denied service connection for 
status post amputations of the left great toe, including 
under the provisions of 38 U.S.C.A. § 1151, and the right 
second toe, respectively.  In June 2005, a hearing was held 
at the RO before the undersigned member of the Board.  The 
Board remanded the appeal for additional development in 
February 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A chronic infection, including osteomyelitis of the right 
second toe and left great toe was not manifested in service 
or until many years after discharge from service, and there 
is no competent medical evidence that amputation of the toes 
due to osteomyelitis was related to service.  

3.  Amputation of the left great toe was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel during surgery in August 2002; nor is it 
due to an event that was not reasonably foreseeable.  




CONCLUSIONS OF LAW

1.  The veteran's status post amputation of the right second 
toe was not due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The veteran's status post amputation of the left great 
toe was not due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

3.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for status post amputation of the left great 
toe is not warranted. 38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims of service 
connection for status post amputation of the right second and 
left great toes, a letter dated in April 2003, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was needed to substantiate his claims and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA medical records have been obtained 
and associated with the claims file.  The veteran was 
afforded a VA examination during the pendency of this appeal, 
and also testified at a personal hearing before the 
undersigned member of the Board at the RO in June 2005.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
status post amputation of the right second and left great 
toes, including under the provisions of 38 U.S.C.A. § 1151, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2006) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Except for an abrasion on the left instep in October 1966, 
the veteran's service medical records for his first period of 
service from September 1966 to August 1969 were negative for 
any complaints, treatment, or abnormalities referable to any 
foot problems, or any diagnosis of osteomyelitis.  The 
veteran specifically denied any foot trouble on a Report of 
Medical History for separation from service in August 1969, 
and no pertinent abnormalities were noted on examination at 
that time.  

During his second period of active service from August 1978 
to April 1979, the veteran was treated for blisters and 
superficial ulcers on his feet on several occasions.  X-ray 
studies in January 1979 revealed bilateral pes planus and an 
enlarged fifth metatarsal head.  He was treated for an 
infection of both great toe nails in February 1979, and 
underwent excision of the medial and lateral borders of the 
right great toe nail in March 1979 for an impacted right 
great toe nail.  The veteran reported a history of foot 
problems on a Report of Medical History for separation from 
service in April 1979, but no pertinent abnormalities were 
noted on examination at that time.  

VA medical records showed that the veteran was seen for 
alcohol abuse on numerous occasions from 1980 to 1989.  A 
medical certificate in June 1989, showed that the veteran was 
seen for alcohol abuse and counseled about various treatment 
programs.  The report noted that he had sores on his right 
toe and buttocks.  A VA outpatient report in June 1995 noted 
tinea pedis and calluses on both great toes.  A September 
1995 progress note showed a three year history of chronic 
ulcers and alcoholic peripheral neuropathy of both feet.  In 
February 1996, ulcers on both great toes were debrided.  

In August 2002, the veteran was seen for an infection of the 
left great toe and reported a five week history of erythema 
and tenderness.  He was started on antibiotics without any 
resolution and, after several days, noticed a portion of a 
necrotic bone protruding from the toe and returned to VA for 
treatment.  The veteran denied any paresthesias in the lower 
extremity, but was noted to have a loss of sensation in a 
stocking distribution in both extremities.  There was an 
ulcer on the plantar surface of the right foot, but no signs 
of infection.  The veteran was admitted for amputation of the 
left great toe.  His intraoperative and postoperative courses 
were uncomplicated, and he was discharged on the third day.  
The incision site was healing well and there were no signs of 
erythema or discharge from the wound.  

VA medical records in December 2002, showed that the veteran 
had an ulcer on the plantar surface of the right foot since 
July 2002.  The ulcer had worsened significantly over the 
past week and an examination of the foot tracked the wound to 
the base of the second toe.  The wound was inflamed and 
malodorous, and emergency surgical debridement and amputation 
was undertaken without complication.  

A VA nephrology outpatient note in May 2003 indicated that 
the veteran had a history of a myocardial infarction and 
hypertension beginning in 1984.  The veteran reported that he 
started having "foot problems" two years later but did well 
until 1994 when he was diagnosed with obstructive neuropathy 
and apparently had a repeat myocardial infarction.  The 
examiner's assessment was to the effect that the etiology of 
the veteran's renal disease was due to vascular disease and 
infarctions, which had been stable for the past several 
years.  

In February 2006, the Board remanded the appeal for a VA 
examination to determine the nature and etiology of his 
status post amputations of the right second and left great 
toes.  The veteran was examined by VA in August 2006, and the 
examiner included a detailed description of the veteran's 
medical history.  The examiner noted that the veteran had a 
long history of chronic and heavy alcohol consumption, and a 
history of chronic smoking although he had not smoked in the 
past 16 months and had nor drank alcohol in six years.  The 
examiner also noted that the veteran reported a history of 
numbness in his feet since 1969, and that the veteran 
attributed his current foot problems to being issued the 
wrong sized boots in service.  The diagnosis was status post 
amputation of the right second toe and left great toe 
secondary to osteomyelitis and profound neuropathy.  He 
stated that the profound neuropathic changes of both lower 
extremities were probably secondary to alcoholic neuropathy.  
In addendum reports in September 2006, the examiner opined 
that the veteran's amputations were the result of his long-
standing and profound neuropathic condition which was caused 
by his alcohol abuse.  The neuropathy led to skin breakdown 
and to subsequent infections, including osteomyelitis which 
necessitated the amputations.  

In this case, the veteran contends that he has had chronic 
foot problems since 1969, and believes that his foot problems 
were caused by being issued boots which were too small for 
his feet during his first period of service.  In this regard, 
the Board notes that the service medical records do not 
reflect any complaints, treatment, or abnormalities referable 
to any foot problems during his first period of service.  In 
fact, the veteran specifically denied any foot problems at 
the time of his separation examination in August 1969, and no 
pertinent abnormalities were noted at that time.  

The service medical records showed that the veteran was seen 
for foot problems on several occasions during his second 
period of service, but do not show that his symptoms were 
chronic in nature or that there was any residual disability 
at the time of his separation examination in April 1979.  
Except for a single notation of a sore on the right toe in 
June 1989, the objective evidence does not show any 
complaints or treatment for any foot problems until 1995, at 
which time, the veteran was noted to have alcoholic 
neuropathy of the feet.  

While the veteran believes that status post amputations of 
the right second toe and left great toe are related to 
service, he has not presented any competent medical evidence 
to support that assertion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the veteran is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, the competent evidence of record includes a medical 
opinion from a VA podiatrist to the effect that the veteran's 
amputations of the right second toe and left great toe was 
the result of his chronic alcohol abuse.  The examiner 
indicated that the veteran's chronic alcohol consumption led 
to his development of alcoholic neuropathy in the lower 
extremities which, in turn, caused skin breakdowns and 
infections, and the subsequent development of osteomyelitis 
in the two toes.  The Board finds the VA opinion most 
persuasive, as it was based on a thorough review of the 
entire record and included a discussion and analysis of all 
relevant facts.  Accordingly, the Board finds that service 
connection for status post amputation of the right second toe 
and left great toe, is not warranted.  

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.  

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  

In this case, there is no evidence which even remotely 
suggests that the veteran's amputation of the left great toe 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care or surgical treatment, 
or was due to an event not reasonably foreseeable.  

The competent evidence of record shows that the veteran had a 
history of alcoholic neuropathy and that he subsequently 
developed chronic infections in both feet which ultimately 
required amputation of the left great toe due to 
osteomyelitis.  The operative report showed that there were 
no complications during the surgery, and the pre- and post-
surgical reports do not reflect any problems or chronic 
infections.  Furthermore, in response to the question 
regarding the 38 U.S.C.A. § 1151 claim, a VA physician opined 
in September 2006 that the left great toe amputation was the 
direct result of the veteran's alcohol abuse which led to the 
development of alcoholic neuropathy in the lower extremities 
and the subsequent onset of chronic infections and 
osteomyelitis.  

While the veteran may well believe that the amputation of his 
left great toe was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care and/or 
surgical treatment, he has presented no competent evidence to 
support his claim or any evidence to support his assertions.  
The veteran, as a layperson, is not competent to make this 
judgment.  When an opinion requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for status post amputation of the right 
second toe, is denied.  

Service connection for status post amputation of the left 
great toe, is denied. 

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for status post amputation of 
the left great toe as a result of medical treatment at a VA 
Medical Center in August 2002, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


